Case 2:17-cv-11910-MAG-DRG ECF No. 457-42 filed 10/23/18   PageID.11765   Page 1 of
                                      5




        EXHIBIT 1-40
Case 2:17-cv-11910-MAG-DRG ECF No. 457-42 filed 10/23/18   PageID.11766   Page 2 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-42 filed 10/23/18   PageID.11767   Page 3 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-42 filed 10/23/18   PageID.11768   Page 4 of
                                      5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-42 filed 10/23/18   PageID.11769   Page 5 of
                                      5
